Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

NOTICE OF ALLOWANCE
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Michael J. Shuster, on May 6, 2021.
Cancel claims 1-11, 17, 18, 20, 22, 24, 26, 28, 30-38.
Amend claims 12 as shown below.

	12.	(Currently amended) A fixed-dose composition comprising [[of]] ETC-1002 and one or more statins selected from the group consisting of rosuvastatin and atorvastatin, wherein
	the fixed dose of ETC-1002 is 180 mg, 
the fixed dose  of rosuvastatin is 20-40 mg,
the fixed dose  of atorvastatin is 40-80 mg, and
 composition results in an equal [[to]] or decreased frequency of myalgia compared to the administration of the fixed dose of the one or more statins. 
Claim 12 is allowed.
Claims 1-11 and 13-38 are canceled.

The following is an examiner’s statement of reasons for allowance:
Applicant provides unexpected results in the form of a showing that the incidence of myalgia, which would be expected to increase with an increased dosage of statin, does not increase when higher dosages of statin are administered with ETC-1002.  While the data and arguments provided by Applicant were not persuasive on their own, the fact that ETC-1002 is shown to potentiate the effect of statin therapy and such potentiation does not increase incidence of myalgia is persuasive.  Further, the unexpected result is shown.  
Claim 12 is allowed.
Claims 1-11 and 13-38 are canceled.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on (571) 272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JARED BARSKY/Primary Examiner, Art Unit 1628